IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 ERIC DOBRANSKY,                               : No. 120 WAL 2022
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 EQT PRODUCTION COMPANY AND                    :
 HALLIBURTON ENERGY SERVICES, INC.,            :
                                               :
                     Petitioners               :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2022, the Petition for Allowance of Appeal

is DENIED. The Application to File Under Seal and Application for Leave to File a Reply

are DENIED as moot.